RESOLUCIÓN
Examinada la Moción Informativa y para Solicitar Reinstalación de Abogado presentada por el Sr. Jesús M. Pérez Félix, así como la Moción en Contestación a Resolu-ción presentada por el Colegio de Abogados de Puerto Rico, se accede a lo solicitado y se autoriza su reinstalación al ejercicio de la profesión, previo el cumplimiento de los trá-mites necesarios para ello.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo